PER CURIAM.
By way of a post-conviction motion, made pursuant to Rule 3.850, Fla. R.Crim. P., the appellant seeks to challenge his conviction and habitual offender sentence entered after a plea on the grounds that he was not made aware of and did not understand the consequences of a plea which resulted in the imposition of a habitual offender sentence. Appellant’s assertion, however, is belied by the transcript of the plea colloquy which reveals that, in accordance with Ashley v. State, 614 So.2d 486 (Fla.1993), the appellant and his counsel were provided with notice of the state’s intention to seek an enhanced penalty pursuant to section 775.084, Fla. Stat. (1994) in advance of the plea. Additionally, the trial court, confirmed that appellant was aware of and understood the reasonable consequences of his plea to an enhanced sentence.
Affirmed.